SUPPLEMENTAL MEMORANDUM **
Jose Hernandez-Torres appeals from his conviction and sentence for possession of marijuana with intent to distribute in violation of 21 U.S.C. § 841, and for importing marijuana in violation of 21 U.S.C. § 960. We have jurisdiction and we affirm.
Hernandez-Torres’ contention that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), renders 21 U.S.C. §§ 841 and 960 unconstitutional is foreclosed by United States v. Buckland, 289 F.3d 558, 563-68 (9th Cir.2002) (en banc) and by United States v. Mendoza-Paz, 286 F.3d 1104, 1110 (9th Cir.2002), respectively.
His argument that the government was required to prove that he knew the type and quantity of the drug he possessed is foreclosed by United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.